Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  126121                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  NATIONAL WINE & SPIRITS, INC.,                                                                       Robert P. Young, Jr.
  NWS MICHIGAN, INC., and                                                                              Stephen J. Markman,
                                                                                                                      Justices
  NATIONAL WINE & SPIRITS, L.L.C., 

           Plaintiffs-Appellants, 

  v        	                                                        SC: 126121
                                                                    COA: 243524
                                                                    Ingham CC: 02-000013-CZ
  STATE OF MICHIGAN, 

            Defendant-Appellee, 

  and
  MICHIGAN BEER & WINE 

  WHOLESALERS ASSOCIATION, 

           Intervening Defendant-Appellee. 


  _________________________________________/

         On January 11, 2006, the Court heard oral argument on the application for leave to
  appeal the March 25, 2004 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is GRANTED.

        Persons or groups interested in the determination of the questions presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2006                    _________________________________________
           s0117                                                               Clerk